Nolan, P. J., MacCrate and Beldock, JJ., concur; Murphy and Ughetta, JJ., dissent and vote to reverse the judgment of conviction and to order a new trial, with the following memorandum: It was highly prejudicial to appellant to show that he was a parole violator, to place before the jury the details of his arrest ánd the events which preceded it, and to introduce as physical exhibits the tools and other equipment found in the *891garage. Although much of this mass of incompetent evidence was admitted without suitable objection, and some of it with the acquiescence and co-operation of appellant’s trial counsel, a person accused of a crime is entitled to a fair trial of the issue of his guilt or innocence, unencumbered by incompetent, immaterial and prejudicial evidence, and the interests of justice require that such a trial be accorded him. Furthermore, since the evidence shows without dispute that the pistol was found in an open garage, accessible to several persons, it is questionable that even the competent evidence establishes the crime of possession. (People v. Tumminaro, 242 App. Div. 501.)